Citation Nr: 1712006	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  03-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities.

2.  Entitlement to an initial disability rating in excess of 20 percent for chronic low back pain with degenerative changes. 

3.  Entitlement to an initial disability rating in excess of 20 percent for chronic neck pain with degenerative changes.

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969. 

This matter comes to the Board of Veterans' Appeals (Board) from March 2002 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a January 2007 decision, the Board denied a higher initial rating for the low back disorder; granted a 20 percent initial evaluation for the neck disorder for the period prior to March 11, 2002; and denied an increased evaluation in excess of 20 percent for the neck disorder for the period beginning on March 11, 2002.  

The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court).  In June 2008, the Court granted a Joint Motion for Remand and vacated the Board's January 2007 decision to the extent that higher evaluations had not been granted and remanded the case back to the Board.  

In November 2008, the Board remanded the issues for further evidentiary development.  In a January 2011 decision, the Board denied all the claims for higher ratings.  

The Veteran appealed the January 2011 Board decision to the Court.  In an August 2012 Memorandum Decision, the Court vacated the January 2011 decision and remanded the appeal to the Board.

In May 2013 the Board remanded the current issues for further evidentiary development.  The case is once again before the Board.  

In October 2006, the Veteran testified at a videoconference before a Veterans Law Judge (VLJ) who has since retired.  In April 2010, the Veteran testified at a personal hearing before the undersigned Acting VLJ on the exact same issues he testified about in October 2006.  Transcripts of these hearings are associated with the claims file.  

Initially, because the VLJ that conducted the Veteran's October 2006 videoconferenc hearing has retired, the Board finds that a three VLJ panel is no longer required to decide the appeal.  38 U.S.C.A § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2016).  Next, the Board finds that, because the testimony the Veteran provided before the undersigned Acting VLJ at the April 2010 covers the same issues which he testified about at the October 2006 hearing before the know retired VLJ, VA laws and regulations do not afford him an opportunity to have another hearing.  The Board has reached this conclusion because the April 2010 hearing already acted as his de facto second hearing.  Lastly, the Board finds that the Court's holding in Arneson v. Shinseki, 24 Vet. App. 379 (2011) (holding that the statute and implementing regulation regarding hearings before the Board entitle an appellant to an opportunity for a hearing before all VLJs who will ultimately decide the appeal) is distinguishable from the current appeal because, in the current appeal, the only VLJ that is still employed by the Board is the one that is ultimately deciding the appeal.

The issues of entitlement to an initial disability rating in excess of 20 percent for chronic low back pain with degenerative changes, entitlement to an initial disability rating in excess of 20 percent for chronic neck pain with degenerative changes, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

A bilateral knee disability was not shown in service or for many years thereafter, and a current bilateral knee disability was not caused or aggravated by a service-connected disability. 


CONCLUSION OF LAW

The requirements for establishing service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in August 2011 and March 2016.  The case was last readjudicated in May 2016.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2010 Board hearing, the Acting VLJ asked questions to ascertain the extent of any in-service event or injury as well as whether the Veteran's bilateral knee disabilities were due to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Concerning the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file, as are various post-service medical records including from the Mobile and Biloxi VA Medical Centers in substantial compliance with the Board's remand instructions.  Additionally, the Veteran was provided with VA examinations for his claim in January 2012 and March 2016.  The examinations, along with the expert medical opinions, provide sufficient evidence for deciding the claim and comply with the Board's remand instructions.  The reports are adequate as they are based upon considerations of the Veteran's prior medical history, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

In this case, the Veteran contends that he injured his knees playing basketball and flag football during service and has had knee pain since that time.  He asserts that he sought treatment for his knees during service but the records were destroyed.  The Veteran maintains that his in-service injuries developed into arthritis, causing severe pain.  See July 2011, September 2011 statements.  The Veteran's representative points out that a VA orthopedic surgeon, Dr. Semon, opined that the Veteran injured his knees several times while playing basketball on active duty and provided a positive nexus opinion, and she contends that the negative opinion provided by the January 2012 VA examiner should be discredited because the examiner did not consider the Veteran's reports of injuring his knees during service and erroneously noted the absence of knee complaints in the service treatment records.  See October 2011 statement, January 2012 notice of disagreement.  The record also contains statements submitted in March 2002 from the Veteran's wife, step-daughter, and family friend noting his severe knee pain.  Finally, in an August 2011 letter, the Veteran's representative stated that the Veteran wanted to claim his bilateral knee disability as secondary to service-connected disabilities.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

As an initial matter, the Board notes that the Veteran has been diagnosed with various knee disabilities throughout the course of the appeal, including bilateral knee osteoarthritis and right knee meniscal tear.  See, e.g., a June 2010 magnetic resonance imaging (MRI).  Accordingly, the first criterion for establishing service connection has been met.  The outcome of the case turns then on whether arthritis of the bilateral knees manifested in service or within the presumptive period, or whether a knee disability is otherwise related to service or to a service-connected disability. 
 
The Veteran's service treatment records, including the October 1968 separation examination, are negative for complaints or treatment for a knee injury or a diagnosis of a knee disability.   In fact, on the October 1968 medical history while the Veteran reported a history of broken bones, bone joint or other deformity, he denied trick or locked knee and denied all other significant medial or surgical history.  Moreover, on examination it was opined that his lower extremities were normal.

The first medical record of knee complaints does not appear in the record until June 1996.  During private orthopedic treatment the Veteran stated that his right knee became swollen ten days ago.  In September 1996, he reported to a private orthopedist that his right knee has been swollen and painful since he had returned to his work, which involves prolonged standing.  X-rays revealed minimal narrowing of the medial compartment.  

During VA treatment in September 1999, the Veteran reported having knee arthritis for approximately 6 years.  In September 2000, the Veteran averred to experiencing knee pain when standing, and he recounted that he fell off of a tree six to seven years ago.  

In April 2010 the Veteran complained of bilateral knee pain to a VA physician, Dr. Semon.  At that time, the Veteran reported that his knees hurt since 1990, with the pain worsening approximately 5 years ago.  A June 2010 MRI report revealed osteoarthritis of the bilateral knees.  

In August 2011, the Veteran filed his claim of entitlement to service connection for a bilateral knee disability.  In September 2011, the Veteran again presented for treatment to Dr. Semon.  In that treatment report, Dr. Semon stated that the Veteran injured both of his knees several times while playing basketball on active duty and has had knee problems since that time.  He opined that it was likely that the present knee condition is related to the in-service injuries.  

In a December 2011 compensation and pension survey, the Veteran noted chronic knee pain starting in 1971.

In January 2012 the Veteran was afforded a VA knee examination in connection with his claim.  The Veteran reported that he did not injure his bilateral knees but began having knee pain in the 1980s.  The examiner diagnosed bilateral knee degenerative joint disease (DJD) and right knee meniscal tear.  The examiner provided a negative opinion, reasoning that the Veteran's bilateral knee DJD was more likely due to natural aging and obesity.  The examiner noted the Veteran's body mass index (BMI) of 31 and cited to a medical study noting the correlation between obesity and osteoarthritis of the knees.  The examiner also noted that the Veteran's STRs did not contain any knee complaints, injuries or diagnoses, and that the Veteran's knee conditions were diagnosed decades after service.

During a March 2016 VA examination, the Veteran reported that he had been diagnosed with arthritis in both knees since the early-to-mid 1990s but he denied any injuries or trauma.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's service-connected neck and back disabilities did not likely cause or aggravate a bilateral knee disability.  The examiner reasoned that the Veteran's knee conditions began many years after the in-service back and neck injuries, and noted that there is no medical literature that supports the claim that degenerative disc disease or DJD of the neck or back would aggravate or cause the development of DJD of the knees.  He also noted that any radicular pain due to the service-connected conditions is distinct from the Veteran's knee disabilities.  Finally, he stated that the current condition of the Veteran's knees is more likely due to normal aging and working in his post-service occupation as a postal officer, a position which requires significant walking and standing.  

After review of the record, the Board finds that service connection for a bilateral knee disability is not warranted.   

At the outset, the Board finds that the probative evidence does not reflect that the Veteran had a chronic bilateral knee disabilities while on active duty or that arthritis of either knee was present in service or within one year of discharge from service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  

Moreover, although the Veteran has reported that his knee pain began following in-service basketball and football injuries and has continued since, the Board finds his account of continued symptoms since service lack credibility.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).  The Board bases this finding on several factors, which it will now discuss. 

First, the Board finds that the Veteran's service treatment records are complete, based on the recording of conditions throughout his service.  The records reflect that the Veteran extensively reported and received treatment for medical conditions during service, including mumps, trembling nerves, abscessed teeth, a twisted wrist, eye lacerations and pain, as well as foot, right elbow, shoulder, low back, and ankle pain.  However, knee pain or a knee condition was not reported.  Additionally, in identifying orthopedic problems during the October 1968 consultation, the Veteran reported his orthopedic problems as a 5th metacarpal fracture, radiating elbow pain, and back pain, but not knee pain or a knee condition.  Finally, the Veteran identified numerous conditions on his report of medical history at separation, but did not endorse knee pain or a knee condition, and the reviewing clinician noted that the Veteran denied all other significant medical or surgical history.  Therefore, in light of the Veteran's history of reporting medical conditions during service, the Board finds that the absence of reports of knee pain or a knee condition weighs against the likelihood that the Veteran experienced such symptoms.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring).  
 
Second, the Board finds the Veteran's September 1996, September 1999, September 2000, and April 2010 reports of knee pain beginning many years after service to be highly probative, because those statements were made while seeking treatment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Third, the Board notes that the Veteran reported medical histories during the January 2012 and March 2016 VA examinations that did not include the asserted in-service knee injuries, but he rather stated that his knee pain began in the 1980s or 1990s and that he did not suffer any knee injuries.  The Veteran did not place the onset of his bilateral knee symptoms in service until 2011, over 40 years after service and in connection with the filing of his claim for benefits.  Additionally, the Board observes that Dr. Semon's September 2011 report that the Veteran injured his knee during service, made after the filing of the Veteran's claim for VA benefits, contrasts from that same physician's April 2010 report, which noted only that the Veteran has experienced knee pain since the 1990s.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

Therefore, given the differing reports throughout the decades, the Board finds the Veteran's relatively recent assertions of onset more than 40 years ago to be not credible and significantly less probative as to his health status in service in comparison to his service treatment records, separation examination report and accompanying medical history report, and statements to his treating physicians made prior to his claim for VA benefits.   See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  In light of the aforementioned factors, the Board finds the Veteran's reports that he sought treatment for knee conditions but the records were destroyed to carry little weight.  

Therefore, the Board finds that arthritis of the bilateral knees did not manifest during service or within one year of separation.  Further, to the extent that evidence was proffered to support a finding of continuity of symptomatology, the Board has found that arthritis did not manifest during service, nor were symptoms consistent with arthritis present.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).  Thus, continuity of symptomatology as a means to establish service connection is not applicable and competent evidence of a nexus between the current disability and service or a service-connected disability is required.  

Turning first to direct service connection under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d), the Board finds that the opinion of the January 2012 VA examiner, provided after examining the Veteran and reviewing the claims file, is highly probative as it reflects consideration of all relevant facts.  The examiner provided an adequate rationale for the conclusion reached, and her conclusion is supported by the medical evidence of record, which includes the Veteran's reports to treating providers that he began to experience knee pain beginning in the 1980s or 1990s.   The examiner also cited to relevant medical literature in rendering her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Concerning the Veteran's contention that the examination report is inadequate because the examiner noted the absence of knee complaints in the Veteran's service treatment records, in this case, the Board has found the Veteran's reports of suffering a bilateral knee injury in service and experiencing knee pain since that time to be not credible.  Therefore, the examiner's notation of the absence of knee complaints in the service treatment records does not render the opinion inadequate or lessen its probative value; rather, the examiner based her opinion on the accurate facts of the case as determined by the Board after weighing the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

By contrast, the Board affords the opinion of Dr. Semon little probative value because his conclusion is premised on the account that the Veteran injured his knees during service and experienced continuing pain since that time, which the Board has found to be not credible.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).

Addressing secondary service connection under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310, the Board finds that the opinion of the March 2016 VA examiner, provided after examining the Veteran and reviewing the claims file, is highly probative as it reflects consideration of all relevant facts.  The examiner provided an adequate rationale for the conclusion reached, and his conclusion is supported by the medical evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  There is no medical opinion of record to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

The Board acknowledges the Veteran's belief that his current bilateral knee disability is related to service or to a service-connected disability.  However, as a lay person, he has not shown that he has specialized training sufficient to render an opinion as to the cause of his bilateral knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a bilateral knee disability is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, the Veteran's opinion as to the etiology of his bilateral knee disability is not competent medical evidence.  The Board finds the opinions of the January 2012 and March 2016 VA examiners to be significantly more probative than the Veteran's lay assertions.

Finally, the Board acknowledges the statements submitted by the Veteran's wife, step-daughter, and family friend averring to his severe knee pain.  These statements relate to the current disability element of the Veteran's claim for service connection; they do not establish a nexus between a current knee disability and service or a service-connected disability.  However, to the extent that their statements do relate a current disability to service or a service-connected disability, they have not shown to have specialized training sufficient to render an opinion as to the cause of the Veteran's bilateral knee disability.  See Jandreau, 492 F.3d at 1376-77.  Thus, their statements do not provide competent evidence of a nexus, and the Board affords them little probative weight.

In short, arthritis of the knees was not shown in service or within one year of the Veteran's separation from service, and a current bilateral knee disability is not related to service or caused or aggravated by a service-connected disability.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a bilateral knee disability, to include as secondary to service-connected disabilities, is denied. 


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Concerning the claims for increased initial ratings for the low back and neck disabilities, the Board finds the range of motion testing results reported during the course of the appeal to be inadequate because they do not include the range of motion results required by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  Therefore, the Board finds that a new VA examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Turning to the claim of entitlement to a TDIU, the Veteran has reported that he has been unable to secure or follow a substantially gainful occupation due to his neck and back conditions.  As such, the TDIU claim is inextricably intertwined with the increased rating claims, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following actions:

1. Obtain VA treatment records dating from May 2016 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

3. Schedule the Veteran for a VA spine examination to assess the current severity of his service-connected low back and neck disabilities.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All objective and subjective symptoms should be reported in detail.

Range of motion of the lumbar spine and the cervical spine should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion of the lumber spine and the cervical spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since August 1998) of the lumbar spine and of the cervical spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  

Finally, the examiner should provide an opinion as to the extent that the Veteran's service-connected low back and neck disabilities have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected low back and neck disabilities on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


